DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the Specification due to informalities has been withdrawn in light of applicant’s amendment to the Specification.
The replacement to the drawings of Fig. 6B and Fig. 6C has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Status of Claims
The amendment filed 12/8/2020 has been entered. Claims 1, 3, 5, 8, 15-16 and 21 are currently amended claims. Claims 1-25 are pending in the application.
The objection of Claims 16, 21 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
The rejection of Claims 16, 21 under 35 USC 112(b) due to lack of antecedent basis has been withdrawn in light of applicant’s amendment to the claims.
The rejection of claims 1-25 under provisionally double patenting is maintained as record until applicant files Terminal Disclaimer and applicant’s request that this rejection be held in abeyance pending disposition of the present application has been acknowledged.
The rejection of Claims 16-20 under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn in light of applicant’s amendment to the claims. However the rejection of claims 1-7 due to the same reason is maintained since applicant failed to amend the independent claim 1 to recite “hardware processor”.
Response to Arguments
The Applicant's arguments filed on 12/8/2020 with respect to Claims 1-25 have been fully considered.
Applicant’s arguments, see pg. 10-14 of the Remarks filed 12/8/2020 regarding to claims rejected under 35 USC 103 in view of references of record have been fully considered. Examiner acknowledges applicant’s perspective however asserts applicant’s argument is not persuasive due to the following reason.
Applicant’s main concern about the use of references Akelbein and Smith appears to relate to how the simulation is interpreted. See applicant’s argument of pages 11-14 of the Remarks. Applicant argued Akelbein discloses the compression method using genomic sequence data rather than simulation data (See pages 11-12 of the Remarks). Further Applicant argued Smith failed to cure the deficiencies of Akelbein since “Smith describes a process of updating computer program(s) installed on a programmable device using a distributed ledger that is based on cryptography and blockchain technology” (See pages 12-13 of the Remarks). Examiner respectively disagrees.
First, claim 1 (similarly claim 8) recites a computing system (or a method) “to generate a data frame that stores content of a simulation, and compress the simulation content within the data frame based on …”; and “to transmit the compressed data frame via a blockchain request 
Second, the interpretation of simulation is under the broadest reasonable interpretation. Para [0001] of the specification of the instant application suggests “This application generally relates to a simulation and learning system, and more particularly, to a decentralized database such as a blockchain in which an evolving computation state is stored on a blockchain where multiple nodes share in a trusted validation and verification of the computation. Para [0006] states: The model runs many distinct simulations to compare effects of changes in model structure or parameters; the goal of the experiments is to come up with validated policies and intervention strategies to eradicate diseases; and [0043] the non-iterative experiments can also be parallelized, whereas the iterative simulation is run sequentially by the client; and [0046] In particular, because the record of validated states is immutable, verification of the simulation for consistency of the computations translates to checking the consistency of the hash chain on the blockchain. Therefore simulation is related to computing associated with experimenting, modelling, training, iteration (or not iteration) of actions.
The prior art Akelbein discloses a mechanism for storing data files by compressing data file together with information about the association of the new data file with the associated reference data file using delta compression, and subsequently transmits data file by storing the association information of the reference data file in the delta compressed file. Prior art Smith additionally discloses auto-recovery method using multiple recovery sources using a distributed ledger by iterative updating configuration of computer program installed on device as client/server model. In particular Fig. 3 of Smith shows updating the configuration by using hashed chain of distributed ledger. Again since the claim is compressing and transmitting of the content of simulation rather than simulation, the combination of Akelbein and Smith is asserted to teach all elements of the original claim 1 (similarly claim 8).
Examiner acknowledges applicant has amended independent claim 1 (similarly claims 8, 15, 16 and 21) by reciting compress(ing) based on whether the simulation content is from an iterative simulation or a non-iterative simulation. The examiner agrees with applicant that the reference of record do not teach the recited amended limitation above, however upon further search, the examiner came cross prior art Di Poian (US20200085330A1) that appears to teach the above feature. Therefore applicant’s argument is moot in view of the new ground of rejection presented below with newly applied prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 recite the limitation "the hardware processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to amend claim 1 line 2 to recite “a hardware processor” instead of “a processor” to resolve the 112(b) issue. Also refer to the 35 USC 101 rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims of copending Application No. 16/135,326 (hereinafter “ ’326”), in view of Akelbein et al (US20140129529A1, hereinafter “Akelbein”), further in view of Di Poian et al (US20200085330A1, hereinafter, “Di Poian”).
Claim 16 of copending application ‘326 discloses all of the limitations recited in claim 1 (similarly claims 8, 15) of the instant application, as seen in the table below, except those limitations as emphasized in bold, however Akelbein in the similarly area of data storing teaches: compression of data frame (see Akelbein e.g. [Abstract]. In particular, Figs. 3 and para [31] “In step 912 the process 900 performs delta compression of said data files 14 according to prior art methods using said reference file 12 (i.e. another data frame) and a compression module 32 generating a delta compressed file 16”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Akelbein in the computing system of ‘326 by compressing the simulation content before storing the data in distributed ledgers. This would have been obvious because the person having ordinary skill in the art would have been motivated to use delta compression to compress and decompress the data in data file storing system to allow use of large segments for distributing efficiently to optimize the storage capacity (Akelbein, [Abstract], [0003], [0007]).
While ‘326-Akelbein combination does not explicitly discloses compression is based on whether the simulation content is from an iterative simulation or a non-iterative simulation, however in the similar field of endeavor Di Poian teaches:
[compress the simulation content …] based on whether the simulation content is from an iterative simulation or a non-iterative simulation (Di Poian, [0025] In some instances, compression data structure 155a is selected or generated based on a target compression ratio.  Compression data structure 155a may be generated based on training data (simulation content) and an iterative or non-iterative technique …). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Di Poian in the computing system of ‘326-Akelbein by generating compressed data structure based on training data and iterative or non-iterative technique. This would have been obvious because the person having ordinary skill in the art would have been motivated to use iterative or non-iterative techniques to identify a sparse solution to maximize recovery of particular data features to generate compression data structure and use the compressed data for event detection (Di Poian, [Abstract], [0002], [0025]).
Claims 2-7, 9-14 dependent on claims 1, 8 respectively, therefore are also rejected due to their dependency on the independent claims.
Claims 16-20, 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims of copending Application No. 16/135,326 (hereinafter “ ’326”), in view of Akelbein et al (US20140129529A1, hereinafter “Akelbein”), further in view of Gopal et al (US20190391869A1, hereinafter, “Gopal”) and Di Poian et al (US20200085330A1, hereinafter, “Di Poian”).
Claim 16 of copending application ‘326 discloses all of the limitations recited in claim 16 (similarly claims 21) of the instant application, as seen in the table below, except those limitations as emphasized in bold, however Akelbein in the similarly area of data storing teaches: compressed based on previous simulation content stored in a previous data frame (see Akelbein e.g. [Abstract]. In particular, Figs. 3, and para [0025] For any further data being stored the file association module 36 determines whether the stored data has a relationship to the previously stored reference data file.  And para [31] “In step 912 the process 900 performs delta compression of said data files 14 according to prior art methods using said reference file 12 (i.e. another data frame) and a compression module 32 generating a delta compressed file 16”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Akelbein in the computing system of ‘326 by compressing the simulation content before storing the data in distributed ledgers. This would have been obvious because the person having ordinary skill in the art would have been motivated to use delta compression to compress and decompress the data in data file storing system to allow use of large segments for distributing efficiently to optimize the storage capacity (Akelbein, [Abstract], [0003], [0007]). 
The combination of ‘326-Akelbein does not teach but Gopal in the same field of endeavor further teaches: to generate decompressed state content of the simulation, and determine … based on the decompressed state content of the simulation (Gopal, [0021] determine a compression configuration to compress source data; generate a checksum (i.e. state content) of the source data in an uncompressed state; compress the source data into at least one block based on the compression configuration, ... wherein the decompression circuitry to: … generate a checksum of the compressed source data associated with the plurality of sub-blocks; and determine whether the checksum of the source data in the uncompressed format matches the checksum of the compressed source data. Also see Fig. 4 step 460). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gopal in the computing system of ‘326-Akelbein by using checksum as state content to check the success of data compression/decompression and support access of compressed data. This would have been obvious because the person having ordinary skill in the art would have been motivated to implement Gopal’s method of verification of uncompressed format matches with compressed source data by checksum to ensure no soft-errors or bugs in the compression process (Gopal, [Abstract], [0001, [0019], [0021]).
The combination of ‘326-Akelbein-Gopal does not explicitly discloses the compressed/decompression data is simulation content and compression/decompression is based on whether the simulation content is from an iterative simulation or a non-iterative simulation, however in the similar field of endeavor Di Poian teaches: [where the decompression] is based on whether the simulation content is from an iterative simulation or a non-iterative simulation (Di Poian, [0025] In some instances, compression data structure 155a is selected or generated based on a target compression ratio. Compression data structure 155a may be generated based on training data (simulation content) and an iterative or non-iterative technique …). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Di Poian in the computing system of ‘326-Akelbein-Gopal by generating compressed data structure based on training data and iterative or non-iterative technique. This would have been obvious because the person having ordinary skill in the art would have been motivated to use iterative or non-iterative techniques to identify a sparse solution to maximize recovery of particular data features to generate compression data structure and use the compressed data for event detection (Di Poian, [Abstract], [0002], [0025]).
Claims 17-20, 22-25 dependent on claims 16, 21 respectively, therefore are also rejected due to their dependency on the independent claims.
Instant Application 16/135,438
Copending Application 16/135,326
Claim 1 (similarly claim 8, 15). A computing system comprising: 
a processor configured to generate a data frame that stores content of a simulation, and compress the simulation content within the data frame based on whether the simulation content is from an iterative simulation or a non-iterative simulation and based on previous simulation content stored in another data frame to generate a compressed data frame; 
and a network interface configured to transmit the compressed data frame via a blockchain request to one or more endorsing peer nodes of a blockchain network for inclusion of the compressed data frame within a hash-linked chain of blocks of the blockchain network. 

Claim 16. A computing system comprising: 

a network interface configured to receive, via a first subset of peer nodes, a verification of state data of a first data point among a plurality of successive data points generated by an iterative simulation, and further receive, via a second subset of endorsing peer nodes which are mutually exclusive from the first subset of peer nodes, a verification of state data of a second data point among the plurality of successive data points of the iterative simulation; 

and a processor configured to generate one or more data blocks which include the first and second data points that includes the validated state data and control the network interface to transmit the one or more data blocks to peer nodes within a blockchain network for storage among a hash-linked chain of data blocks.
Claim 16 (similarly claim 21). A computing system comprising: 
a network interface configured to receive a data frame comprising simulation content compressed based on previous simulation content stored in a previous data frame; 
and a hardware processor configured to decompress the data frame to generate decompressed state content of the simulation content, where the decompression is based on whether the simulation content is from an iterative simulation or a non-iterative simulation, and determine whether to endorse the received compressed data frame for inclusion in the hash-linked chain of blocks based on the decompressed state content of the simulation, wherein, in response to a determination to endorse the received data frame, the processor is further configured to control the network interface to transmit an endorsement to a peer node in a blockchain network. 
Claim 16 as shown above.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, and 7 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter. The claim are not statutory as they are drawn as a whole to a program per se. Claim 1 is drawn to a system comprising a processor and network interface performing the method steps, however the specification is silent about whether the processor and network interface are hardware or software. The broadest reasonable interpretation of the claim could suggest the processor and network interface are software unless the Specification of the instant application specifies that the processor and network interface are hardware. Claims 2, 4, 6, and 7 depend from claim 1 and are also rejected for similar reason.  In response to the Office Action mailed 9/24/2020, applicant appeared to admit to amend claim 1 to recite that the processor is a hardware processor. See page 10 of the Remarks filed 12/8/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al (US20140129529A1, hereinafter, "Akelbein"), in view of Di Poian et al (US20200085330A1, hereinafter, “Di Poian”), further in view of Smith et al (US20180088928A1, hereinafter, “Smith”).
Regarding claim 1, Akelbein teaches:
A computing system comprising: a processor (Akelbein, Fig. 7 Computer System, and Processing Unit 216) configured to generate a data frame that stores content of [a simulation] (Akelbein, referring to Fig. 2 step 804 and 810, and [0026] the application 30 generates similar data files 14… and [0027] the process 800 flows to step 810 where the data files 14 generated in step 804 are stored in the file system 10), and compress the [] content within the data frame [] and based on previous simulation content stored in another data frame to generate a compressed data frame (Akelbein, Fig. 3 Delta compress, and [0025] For any further data being stored the file association module 36 determines whether the stored data has a relationship to the previously stored reference data file. And [0031] In step 912 the process 900 performs delta compression of said data files 14 according to prior art methods using said reference file 12 (i.e. another data frame) and a compression module 32 generating a delta compressed file 16); 
While Akelbein does not explicitly discloses the compressed data is simulation content and compression is based on whether the simulation content is from an iterative simulation or a non-iterative simulation, however in the similar field of endeavor Di Poian teaches:
[compress the simulation content …] based on whether the simulation content is from an iterative simulation or a non-iterative simulation (Di Poian, [0025] In some instances, compression data structure 155a is selected or generated based on a target compression ratio. Compression data structure 155a may be generated based on training data (i.e. simulation content) and an iterative or non-iterative technique to identify a sparse solution to maximize recovery of particular data features),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Di Poian in the data file storing system of Akelbein by generating compressed data structure based on training data and iterative or non-iterative technique. This would have been obvious because the person having ordinary skill in the art would have been motivated to use iterative or non-iterative techniques to identify a sparse solution to maximize recovery of particular data features to generate compression data structure and use the compressed data for event detection (Di Poian, [Abstract], [0002], [0025]).
While Akelbein-Di Poian combination does not explicitly discloses the compressed data is stored within a hashed-linked chain of blocks in blockchain network, however in the same field of endeavor Smith teaches:
simulation content (Smith, [0013] … updating computer program(s) installed on one or more programmable devices of a computer network using a distributed ledger that is available to multiple devices of the computer network… (v) improving interoperability across a highly heterogeneous group of devices … in a data modeling (i.e. simulation) system (DMS) or abstracted data associated with the DMS),
and a network interface (Smith, Fig. 5, [0070] I/O subsystem 590 includes an interface 592 to couple I/O subsystem 590) configured to transmit the [compressed] data frame via a blockchain request to one or more endorsing peer nodes (Smith, See Fig. 4, and [0062] At operations 405 and 407, the update entity 104A can identify the proper update and apply the identified update (i.e. transmit the data frame) to the current configuration of the computer program received from the device 102A (i.e. endorsing peer node (may also act as a verifier from Fig.1) to generate a first updated configuration of the computer program) of a blockchain network for inclusion of the [compressed] data frame within a hash-linked chain of blocks of the blockchain network (Smith, [0034] each block of a ledger 103 may be based on a light client protocol such that the block is broken into two parts: (a) a block header showing metadata about which one of the updates 106A-N was committed to the block; … the block header can include at least one of the following: (i) a hash of the previous block's block header (i.e. a hash-linked chain of blocks of the blockchain network)... And [0063] A distributed ledger module/logic performing the technique 400 can, at operation 409, register the device 102A with its first updated configuration of the computer program (i.e. for inclusion of the data frame)).  
Examiner notes Akelbein teaches the compressed data (e.g. para [0031] and Fig. 3 step 912).
Examiner notes the claim recites simulation data frame being stored in distributed ledgers, where simulation is used as application of the technique in claimed invention. Smith discloses updating computer program(s) using a distributed ledger based on blockchain technology. The teachings of Smith can be applied to data modeling which can also read on simulation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Smith in the data file storing system of Akelbein-Di Poian by using distributed ledgers to distribute the computer program updates. This would have been obvious because the person having ordinary skill in the art would have been motivated to use Smith’s blockchain system to distribute the computer program updates in interconnected programmable devices with distributed ledger to overcome the issues of relying on centralized communication models for device driven automatic program updating (Smith, [Abstract], [0001], [0004]), for the purpose of storing compressed data frames in distributed platform.

Regarding claim 8, Akelbein-Di Poian-Smith combination discloses:
A method comprising: method steps substantially similar to the method steps as being implemented by computing system as in claim 1, therefore is rejected with same reason set forth as rejection of claim 1 above.  

Regarding claim 15, Akelbein-Di Poian-Smith combination discloses:
A non-transitory computer readable medium comprising instructions (Akelbein, [0009] a computer program product comprising a computer useable or readable medium having a computer readable program is provided), that when read by a processor, cause the processor (Akelbein, Fig. 7 Processing Unit 216) to perform a method comprising: method steps substantially similar to the method steps as being implemented by computing system as in claim 1, therefore is rejected with same reason set forth as rejection of claim 1 above.  

Regarding claim 7, similarly claim 14, Akelbein-Di Poian-Smith combination further teaches:
The computing system of claim 1, the method of claim 8, wherein the compressed data frame comprises a state update with respect to a previous compressed data frame of the simulation content (Akelbein, See Fig. 3 step 922 Store association, and [0033] Subsequently the process 900 stores the association information of the reference data file 12 in the delta compressed file 16 in step 922 (i.e. state update)).  

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Di Poian-Smith combination as applied above to claim 1, 8 respectively, further in view of Benedikt et al (US20190018916A1, hereinafter, "Benedikt").
Regarding claim 2, similarly claim 9, Akelbein-Di Poian-Smith combination teaches:
The computing system of claim 1, the method of claim 8,
While the combination of Akelbein-Di Poian-Smith does not explicitly teach the simulation content from a non-iterative simulation that has a plurality of input/output pairs, however in the similar field of endeavor Benedikt teaches:
wherein the simulation content stored in the data frame comprises content from a non-iterative simulation that has a plurality of input/output pairs (Benedikt, [0096] In the matrices, for example, the columns may form the parameter inputs of the sub-systems 110, 120, 130, and the rows may form the parameter outputs of the sub-systems 110, 120, 130 (i.e. a plurality of input/output pairs). And [0098] FIG. 4 shows an extrapolation between two coupling times (or points in time). In the non-iterative co-simulation, the involved sub-systems 110, 120, 130 may be solved exactly one time over each defined macro time step).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Benedikt in the data file storing system of Akelbein-Di Poian-Smith by using the method of non-iterative co-simulation to solve exactly over each defined macro time step. This would have been obvious because the person having ordinary skill in the art would have been motivated to use input/output pairs as defined macro steps in non-iterative simulation (Benedikt, [0061], [0098]).

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Di Poian-Smith-Benedikt combination as applied above to claim 2, 9 respectively, further in view of Raahemi et al (US20070047556A1, hereinafter, "Raahemi").
Regarding claim 3, similarly claim 10, Akelbein-Di Poian-Smith-Benedikt combination teaches:
The computing system of claim 2, the method of claim 9,
While the combination of Akelbein-Di Poian-Smith-Benedikt does not explicitly teach based on a minimum spanning tree (MST) process that is based on a closeness of input/output pairs, however in the similar field of endeavor Raahemi teaches:
wherein the hardware processor is configured to compress the non-iterative simulation content based on a minimum spanning tree (MST) process that is based on a closeness of input/output pairs (Raahemi, [0028] The Steiner tree problem is described as a combinatorial optimization problem. In its most general setting it is stated in a way similar to that of the minimum spanning tree problem, i.e. given a set V of points (vertices), it is required to interconnect them by a network (graph) of shortest length (i.e. closeness of input/output) provided that it is allowed to add new vertices to the network (graph). And [0030]… as well as non-iterative solutions such as minimum Spanning Tree are proposed to provide sub-optimal solution).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Raahemi in the data file storing system of Akelbein-Di Poian-Smith-Benedikt by using the method of using minimum spanning tree as non-iterative solution in VPLS (Virtual Private LAN Service) network. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the MST solution for providing minimum cost and resiliency in a VPLS network (Raahemi, [0001], [0030]).

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Di Poian-Smith combination as applied above to claim 1, claim 8 respectively, further in view of Chen et al (US20090046569A1, hereinafter, "Chen").
Regarding claim 4, similarly claim 11, Akelbein-Di Poian-Smith combination teaches:
The computing system of claim 1, the method of claim 8,
While the combination of Akelbein-Di Poian-Smith does not explicitly teach iterative simulation that has a state that iteratively evolves, however in the similar field of endeavor Chen teaches:
wherein the simulation content stored in the data frame comprises content from an iterative simulation that has a state that iteratively evolves (Chen, [311] A way to represent the combined process simulates the combined process of local compression and remote reconstruction to generate a simulated PMI vector locally at the circuitry. Then the circuitry responds to the PMI vector and the simulated PMI vector to produce the altered PMI vector, such as by processing utilizing a difference between the PMI vector and the simulated PMI vector to produce the altered PMI vector by an iterative process that reduces the difference).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chen in the data file storing system of Akelbein-Di Poian-Smith by simulating PMI (precoding matrix index) vector to produce the altered PMI vector by iterative process. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the iterative process to reduce the difference between the PMI vector and the simulated to produce the altered PMI vector to form a compressed PMI vector for reducing the amount of communication feedback (Chen, [0001], [0311], [0367]).

Regarding claim 5, similarly claim 12, Akelbein-Di Poian-Smith-Chen combination further teaches:
The computing system of claim 4, the method of claim 11, wherein the hardware processor is configured to compress the iterative simulation content based on differences in state with a previous iteration of the iterative simulation (Chen, [367] A base PMI value is fed back. The other PMI values are then compressed first by generating and using their respective differences with respect to the base PMI value. See also descriptions of various difference-based compression methods elsewhere hereinabove. A codebook of quantized PMI vectors resulting from the difference-based compression is then developed, and the combinatorial compression process finds the nearest element...).  

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Di Poian-Smith combination as applied above to claim 1, claim 8 respectively, further in view of Ranganathan et al (US20120011401A1, hereinafter, " Ranganathan ").
Regarding claim 6, similarly claim 13, Akelbein-Di Poian-Smith combination teaches:
The computing system of claim 1, the method of claim 8,
While the combination of Akelbein-Di Poian-Smith does not explicitly teach the following limitation, however in the similar field of endeavor Ranganathan teaches:
wherein the data frame comprises an adaptive size based on one or more predefined checkpoints within the simulation content (Ranganathan, [0023] Included as part of this adaptive checkpoint module 204 is a calibration and instrumentation module 205, event monitor module 206, requirements module 207, function and modeling module 208, and [0031] This checkpoint event may be the expiration of a period of time, the exceeding of a memory allocation for a compute blade, a hard failure/fault or soft failure/fault, an exceeding of a predefined number of CPU cycles (i.e. adaptive size based on predefined checkpoints)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Ranganathan in the data file storing system of Akelbein-Di Poian-Smith by implementing adaptive checkpoint scheme in processing workload based on modeling of respective checkpoint scheme. This would have been obvious because the person having ordinary skill in the art would have been motivated to select the appropriate checkpoint scheme based upon dynamically modeling for application workload (Ranganathan, [Abstract], [0018]).

Claims 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al (US20140129529A1, hereinafter, "Akelbein"), in view of Gopal et al (US20190391869A1, hereinafter, “Gopal”), further in view of Di Poian et al (US20200085330A1, hereinafter, “Di Poian”) and Smith et al (US20180088928A1, hereinafter, “Smith”).
Regarding claim 16, Akelbein teaches:
A computing system comprising: 
a network interface (Fig. 7 Interface 222) configured to receive a data frame comprising [simulation] content compressed based on previous simulation content stored in a previous data frame (Akelbein, Fig. 3 Delta compress, and [0025] For any further data being stored the file association module 36 determines whether the stored data has a relationship to the previously stored reference data file. And [0031] In step 912 the process 900 performs delta compression of said data files 14 according to prior art methods using said reference file 12 (i.e. another data frame) and a compression module 32 generating a delta compressed file 16); 
and a hardware processor (Akelbein, Fig. 7 Processing Unit 216) configured to decompress the data frame (Akelbein, Fig. 3 step 916 Decompress), 
While Akelbein does not explicitly discloses to generate decompressed state content of the simulation and determine … based on the decompressed state content of the simulation, however in the same field of endeavor Gopal teaches:
to generate decompressed state content of the [] content, where the decompression is [], and determine [] based on the decompressed state content of [the simulation] (Gopal, [0021] determine a compression configuration to compress source data; generate a checksum (i.e. state content) of the source data in an uncompressed state; compress the source data into at least one block based on the compression configuration, ... wherein the decompression circuitry to: … generate a checksum of the compressed source data associated with the plurality of sub-blocks; and determine whether the checksum of the source data in the uncompressed format matches the checksum of the compressed source data. Also see Fig. 4 step 460), 
Examiner notes that the claim recites state content of the simulation without specific details of what the state content really is, therefore it is broadly interpreted for any state (such as status, or checking result, or condition). In this case it is interpreted as checksum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gopal in the data file storing system of Akelbein by using checksum as state content to check the success of data compression/decompression and support access of compressed data. This would have been obvious because the person having ordinary skill in the art would have been motivated to implement Gopal’s method of verification of uncompressed format matches with compressed source data by checksum to ensure no soft-errors or bugs in the compression process (Gopal, [Abstract], [0001, [0019], [0021]).
While the combination of Akelbein-Gopal does not explicitly discloses the compressed/decompression data is simulation content and compression/decompression is based on whether the simulation content is from an iterative simulation or a non-iterative simulation, however in the similar field of endeavor Di Poian teaches:
[where the decompression] is based on whether the simulation content is from an iterative simulation or a non-iterative simulation (Di Poian, [0025] In some instances, compression data structure 155a is selected or generated based on a target compression ratio. Compression data structure 155a may be generated based on training data (simulation content) and an iterative or non-iterative technique …),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Di Poian in the data file storing system of Akelbein by generating compressed data structure based on training data and iterative or non-iterative technique. This would have been obvious because the person having ordinary skill in the art would have been motivated to use iterative or non-iterative techniques to identify a sparse solution to maximize recovery of particular data features to generate compression data structure and use the compressed data for event detection (Di Poian, [Abstract], [0002], [0025]).
While the combination of Akelbein-Gopal-Di Poian does not explicitly discloses endorse the received compressed data frame for inclusion in the hash-linked chain of blocks and further transmit an endorsement to a peer node in a blockchain network, however in the same field of endeavor Smith teaches:
simulation content (Smith, [0013] … updating computer program(s) installed on one or more programmable devices of a computer network using a distributed ledger that is available to multiple devices of the computer network… (v) improving interoperability across a highly heterogeneous group of devices … in a data modeling (i.e. simulation) system (DMS) or abstracted data associated with the DMS),
and determine whether to endorse the received [compressed] data frame for inclusion in the hash-linked chain of blocks (Smith, [0034] each block of a ledger 103 may be based on a light client protocol such that the block is broken into two parts: (a) a block header showing metadata about which one of the updates 106A-N was committed to the block; … the block header can include at least one of the following: (i) a hash of the previous block's block header (i.e. a hash-linked chain of blocks of the blockchain network)… And [0036] Each block's proof is verified (i.e. endorse) by the devices 102A-N and/or the entities 104A-N when they receive the block. In this way, the blockchain synchronization algorithm assists with allowing the devices 102A-N and/or the entities 104A-N to reach a secure, tamper-resistant consensus), [based on the decompressed state content of the simulation] (see Gopal above),
Examiner notes Akelbein teaches the compressed data (e.g. para [0031] and Fig. 3 step 912).
wherein, in response to a determination to endorse the received data frame, the processor is further configured to control the network interface (Smith, Fig. 5, [0070] I/O subsystem 590 includes an interface 592 to couple I/O subsystem 590) to transmit an endorsement to a peer node in a blockchain network (Smith, See Fig. 4, and [0062] At operations 405 and 407, the update entity 104A can identify the proper update and apply the identified update (i.e. transmit the data frame) to the current configuration of the computer program received from the device 102A (i.e. endorsing peer node (may also act as a verifier from Fig.1) to generate a first updated configuration of the computer program).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Smith in the data file storing system of Akelbein-Gopal-Di Poian by using distributed ledgers to distribute the computer program updates. This would have been obvious because the person having ordinary skill in the art would have been motivated to use Smith’s blockchain system to distribute the computer program updates in interconnected programmable devices with distributed ledger to overcome the issues of relying on centralized communication models for device driven automatic program updating (Smith, [Abstract], [0001], [0004]).

Regarding claim 21, Akelbein-Gopal-Di Poian-Smith combination discloses:
A method comprising: method steps substantially similar to the method steps implemented by computing system of claim 16, therefore is rejected with same reason set forth as rejection of claim 16 above.  

Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Gopal-Di Poian-Smith combination as applied above to claim 16, 21 respectively, further in view of Benedikt et al (US20190018916A1, hereinafter, "Benedikt").
Regarding claim 17, similarly claim 22, Akelbein-Gopal-Di Poian-Smith combination teaches:
The computing system of claim 16, the method of claim 21,
While the combination of Akelbein-Gopal-Di Poian-Smith does not explicitly teach the simulation content from a non-iterative simulation that has a plurality of input/output pairs, however in the similar field of endeavor Benedikt teaches:
wherein the received compressed simulation content stored in the data frame comprises content from a non-iterative simulation and has a plurality of input/output pairs (Benedikt, [0096] In the matrices, for example, the columns may form the parameter inputs of the sub-systems 110, 120, 130, and the rows may form the parameter outputs of the sub-systems 110, 120, 130 (i.e. a plurality of input/output pairs). And [0098] FIG. 4 shows an extrapolation between two coupling times (or points in time). In the non-iterative co-simulation, the involved sub-systems 110, 120, 130 may be solved exactly one time over each defined macro time step).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Benedikt in the data file storing system of Akelbein-Gopal-Di Poian-Smith by using the method of non-iterative co-simulation to solve exactly over each defined macro time step. This would have been obvious because the person having ordinary skill in the art would have been motivated to use input/output pairs as defined macro steps in non-iterative simulation (Benedikt, [0061], [0098]).

Claims 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Gopal-Di Poian-Smith-Benedikt combination as applied above to claim 17 and 22 respectively, further in view of Raahemi et al (US20070047556A1, hereinafter, "Raahemi").
Regarding claim 18, similarly claim 23, Akelbein-Gopal-Di Poian-Smith-Benedikt combination teaches:
The computing system of claim 17, the method of claim 22,
While the combination of Akelbein-Gopal-Di Poian-Smith-Benedikt does not explicitly teach based on a minimum spanning tree (MST) process that is based on a closeness of input/output pairs, however in the similar field of endeavor Raahemi teaches:
wherein the non-iterative simulation content is decompressed based on a minimum spanning tree (MST) process that is based on a closeness of input/output pairs (Raahemi, [0028] The Steiner tree problem is described as a combinatorial optimization problem. In its most general setting it is stated in a way similar to that of the minimum spanning tree problem, i.e. given a set V of points (vertices), it is required to interconnect them by a network (graph) of shortest length (i.e. closeness of input/output) provided that it is allowed to add new vertices to the network (graph). And [0030]…  as well as non-iterative solutions such as minimum Spanning Tree are proposed to provide sub-optimal solution).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Raahemi in the data file storing system of Akelbein-Gopal-Di Poian-Smith-Benedikt by using the method of using minimum spanning tree as non-iterative solution in VPLS (Virtual Private LAN Service) network. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the MST solution for providing minimum cost and resiliency in a VPLS network (Raahemi, [0001], [0030]).

Claims 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Gopal-Di Poian-Smith combination as applied above to claim 1, claim 8 respectively, further in view of Chen et al (US20090046569A1, hereinafter, "Chen").
Regarding claim 19, similarly claim 24, Akelbein-Gopal-Di Poian-Smith combination teaches:
The computing system of claim 16, the method of claim 21,
While the combination of Akelbein-Gopal-Di Poian-Smith does not explicitly teach iterative simulation that has a state that iteratively evolves and data compression, however in the similar field of endeavor Chen teaches:
wherein the received compressed simulation content stored in the data frame comprises content from an iterative simulation which has a state that iteratively evolves (Chen, [311] A way to represent the combined process simulates the combined process of local compression and remote reconstruction to generate a simulated PMI vector locally at the circuitry. Then the circuitry responds to the PMI vector and the simulated PMI vector to produce the altered PMI vector, such as by processing utilizing a difference between the PMI vector and the simulated PMI vector to produce the altered PMI vector by an iterative process that reduces the difference).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chen in the data file storing system of Akelbein-Gopal-Di Poian-Smith by simulating PMI (precoding matrix index) vector to produce the altered PMI vector by iterative process. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the iterative process to reduce the difference between the PMI vector and the simulated to produce the altered PMI vector to form a compressed PMI vector for reducing the amount of communication feedback (Chen, [0001], [0311], [0367]).  

Claims 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein-Gopal-Di Poian-Smith-Chen combination as applied above to claim 19, 24 respectively, further in view of Lu (US20140142860A1, hereinafter, "Lu").
Regarding claim 20, similarly claim 25, Akelbein-Gopal-Smith-Chen combination teaches:
The computing system of claim 19, the method of claim 24,
While the combination of Akelbein-Gopal-Di Poian-Smith-Chen does not explicitly teach the following limitation, however in the similar field of endeavor Lu teaches:
wherein the iterative simulation content is decompressed based on differences in state with a previous iteration of the iterative simulation (Lu, [Abstract] discloses simulation of wavefield, and [0016] during the forward wavefield propagation path, obtaining a difference of two forward wavefields computed at adjacent time instants; …; during the reverse propagation path, retrieving from the local memory storage device of the compressed difference of the forward wavefields at a time instant when image conditioning is needed; decompressing the compressed difference, and recovering the forward wavefield from the compressed difference).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lu in the data file storing system of Akelbein-Gopal-Di Poian-Smith-Chen by using difference in recovering the forward wavefield in wavefield simulation for seismic imaging process. This would have been obvious because the person having ordinary skill in the art would have been motivated to use difference instead of keeping all previous snapshots to recover current snapshot in wavefiled recovery from compression to prevent disk I/O bottleneck and improve processing speed (Lu, [Abstract], [0001], [0051], [0076]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M LEE/Examiner, Art Unit 2436    

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436